EXHIBIT 10.9 Award/Contract1.This Contract is a rated order under DPAS (15 CFR 350)Rating: 2.Contract (Proc. Inst. Ident.) NO.:DE-NE0000488 3.Effective Date:See Block 20C4.Requisition/Purchase Request/Project No.: 5.Issued By:Code:00112 Office of HQ PS (HQ) U.S. Department of Energy Office of Headquarters Procurement Services MA-64 1000 Independence Avenue, S.W. Washington, DC 20585 6.Administered By (If other than Item 5):Code:00112 Office of HQ PS (HQ) U.S. Department of Energy Office of Headquarters Procurement Services MA-64 1000 Independence Avenue, S.W. Washington, DC 20585 7.Name and Address of Contractor (No., Street, City, Country, State and ZIP Code): American Centrifuge Demonstration, LLC Attn:Peter Saba 6903 Rockledge Dr Bethesda, MD20817-1818 8.Delivery:o FOB Originx Other (See below)9.Discount for Prompt Payment:Net 30 10.Submit Invoices (4 copies unless otherwise specified) To The Address Shown In:Item: 11.Ship To/Mark For:Code: 12.Payment Will Be Made By:Code:00506 OR for HQ U.S. Department of Energy Oak Ridge Financial Service Center P.O. Box 4937 Oak Ridge, TN37831 13.Authority For Using Other Than Full and Open Competition: o 10 U.S.C. 2304(o)()x 41 U.S.C. 253 (c)(1) 14.Accounting and Appropriation Data: 15A.Item No:15B.
